Stephens, J.
1. Before the acceptance of a check by the drawee there is .no privity of contract between the drawee and the payee of the cheek. The payment of a check by the drawee on an unauthorized indorsement of the check does not constitute acceptance of the check. Where there is no privity of contract between the payee of a check and the drawee, the cashing of the check by the drawee upon its unauthorized indorsement constitutes no violation of any right of the payee, and affords no right of action either ex contractu or ex delicto, by the payee against the drawee. Bank of the Republic v. Millard, 10 Wall. (U. S.) 152 (19 L. ed. 897) ; First National Bank v. Whitman, 94 U. S. 343 (24 L. ed. 229) ; Freeman v. Savannah Bank & Trust Co., 88 Ga. 252; Rauch v. Bankers National Bank, 143 Ill. App. 625; Houston Grocer Co. v. Farmers Bank, 71 Mo. App. 132. See also notes in 15 L. R. A. (N. S.) 519, L. R. A. 1916C, 164 L. R. A. 1917A, 148, 14 A. L. R. 764.
*769Decided September 24, 1932.
L. L. Moore, for plaintiff.
Waldo DeLoache, John T. Coyle, for defendant.
2. This being a suit by the plaintiff, as the payee of a number of checks drawn by various persons upon the defendant bank as the drawee and cashed by the defendant bank upon indorsements of the name of the plaintiff as the payee of the checks by an agent of the plaintiff who, the plaintiff claimed, had no authority to indorse the checks for and in behalf of the plaintiff, and this appearing from the agreed statement of facts, the verdict and judgment for the defendant were authorized.

Judgment affirmed.


Jenkins, P. J., and Sutton, J., eonewr.